Mr. Justice Mulkey delivered the opinion of the Court: The principal question involved in this case, and, indeed, the only one we deem of sufficient importance to notice, is, whether one holding a junior mortgage, who has been brought into court upon a bill to foreclose a prior mortgage, will, upon answer disclosing his interests, be entitled, in the event of a sale of the mortgaged premises, to have the surplus, after satisfaction of the prior mortgage, applied to the payment of his own, without filing n cross-bill. This question must be answered in the affirmative. It is not a new one in this court, and so far as we are advised the ruling upon it has uniformly been in conformity with the conclusion just stated. Ellis v. Southwell, 29 Ill. 552; Walker v. Abt, 83 id. 226; Sales v. Shephard, 99 id. 621. The judgment of the Appellate Court which is sought to be reversed by the present writ of error being in conformity with this view of the law, is therefore affirmed. Judgment affirmed.